LEHAN, Judge.
Appellee was charged by information with burglary. Prior to the filing of the information, appellee had filed two pro se motions for speedy trial under Florida Rule of Criminal Procedure 3.191. Approximately 75 days later, appellee, through counsel, filed a motion for discharge pursuant to rule 3.191 on grounds that appellee had not been brought to trial within 60 days of the filing of the foregoing pro se motions. The trial court granted appellee’s motion for discharge. We reverse.
A demand for speedy trial filed prior to the filing of an information is a nullity. State v. Gravlee, 276 So.2d 480 (Fla.1973); State v. Humphrey, 363 So.2d 392 (Fla. 1st DCA 1968). Thus, the 60-day period under rule 3.191(a)(2) did not apply because it never began.
Accordingly, the order discharging appel-lee is REVERSED and the cause is RE*951MANDED for proceedings consistent herewith.
OTT, C.J., and BOARDMAN, J., concur.